 

Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 9, 2020, by and between NavSight Holdings, Inc. (the “Company”)
and American Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, No. 333-240100 (the
“Registration Statement”) and prospectus (the “Prospectus”), for its initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Class A share”), and one-half of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one Class A share (such initial
public offering hereinafter referred to as the “Offering”), has been declared
effective as of the date hereof (the “Effective Date”) by the U.S. Securities
and Exchange Commission (capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Registration Statement);

WHEREAS, Credit Suisse Securities (USA) LLC is acting as the representative (the
“Representative”) in the Offering pursuant to an underwriting agreement between
the Company and the underwriter (“Underwriting Agreement”);

WHEREAS, simultaneously with the Offering, the Company’s sponsor will be
purchasing 6,000,000 warrants (“Private Placement Warrants”) from the Company
for an aggregate purchase price of $6,000,000 (and additional amounts of Private
Placement Warrants from the Company and depending on the extent to which the
underwriter’s exercises its overallotment option, up to 6,600,000 Private
Placement Warrants for an aggregate purchase price of $6,600,000);

WHEREAS, as described in the Prospectus, and in accordance with the Company’s
Amended and Restated Certificate of Incorporation, as the same may be amended
from time to time (the “Charter”), $200,000,000 of the gross proceeds of the
Offering and sale of the Private Placement Warrants ($230,000,000 if the
underwriter’s over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Class A shares included in the Units issued in
the Offering as hereinafter provided (the amount to be delivered to the Trustee
(and any interest subsequently earned thereon) will be referred to herein as the
“Property”; the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7,000,000, or $8,050,000 if the underwriter’s over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriter upon the
completion of an initial business combination (as described in the Prospectus, a
“Business Combination”) (the “Deferred Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at Bank of America Corporation (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) in the United
States, maintained by the Trustee and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; the trustee may
not invest in any other securities or assets, it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration during such periods;

1

--------------------------------------------------------------------------------

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account or in connection
with the preparation or completion of the audit of the Company’s financial
statements by the Company’s auditors;;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer, Secretary or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account, including
interest not previously released to the Company to pay its tax obligations (and
less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, if applicable, and which interest shall be net of any
taxes payable, it being understood that the Trustee has no obligation to monitor
or question the Company’s position that an allocation has been made for taxes
payable), only as directed in the Termination Letter and the other documents
referred to therein; provided, that, in the case a Termination Letter in the
form of Exhibit A is received or (y) the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s stockholders in accordance with the Company’s Charter, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest not previously released to the
Company pursuant to pay its taxes (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses, if applicable, and which
interest shall be net of any taxes payable), shall be distributed to the Public
Stockholders of record as of such date; provided further, that the Trustee has
no obligation to monitor or question the Company’s position that an allocation
has been made for taxes payable;

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount initially
deposited in the Trust Account; provided, further, that if the tax to be paid is
a franchise tax, the written request by the Company to make such distribution
shall be accompanied by a copy of the franchise tax bill from the State of
Delaware for the Company and a written statement from the principal financial
officer of the Company setting forth the actual amount payable (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the remitting brokers on behalf of the Company the
amount requested by the Company to be used to redeem the Class A shares from
Public Stockholders properly submitted in connection with a shareholder vote to
approve an amendment to the Company’s Charter (A) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial Business Combination or to redeem 100% of the Company’s public
shares if it does not complete its initial Business Combination within
twenty-four (24) months from the closing of the Offering or (B) with respect to
any other provision relating to shareholders’ rights or pre-initial Business
Combination activity. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said request;
and

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), (j), or (k) above.

2

--------------------------------------------------------------------------------

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer, Corporate Secretary
or other authorized officer of the Company. In addition, except with respect to
its duties under Sections 1(i), (j), and (k) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith and with reasonable care
believes to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

(b) Subject to the provisions of Section 4 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against, any and all reasonable and
documented expenses, including reasonable outside counsel fees and
disbursements, or losses suffered by the Trustee in connection with any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided, that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made as set forth on Schedule A hereto,
which fees shall be subject to modification by the parties from time to time. It
is expressly understood that the Property shall not be used to pay such fees
unless the disbursements are made to the Company pursuant to Section 1(i) solely
in connection with the completion of a Business Combination. The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the Offering and thereafter on the anniversary of the Effective
Date. The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

(e) In connection with the Trustee acting as Paying/Disbursing Agent pursuant to
Exhibit B, the Company will not give the Trustee disbursement instructions which
would be prohibited under this Agreement;

(f) Within five business days after the Representative exercises the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing
(with a copy to the Representative) of the total amount of the Deferred
Discount;

(g) In the event the Company is entitled to receive a tax refund on its tax
obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with a copy to the
Representative) of the amount of such tax refund;

(h) If the Company seeks to amend any provisions of its Charter that would
affect the of the Company’s obligation to allow redemption in connection with
the Company’s initial Business Combination or to redeem 100% of the Company’s
public shares if it does not complete its initial Business Combination within
twentyfour (24) months from the closing of the Offering or with respect to any
other provisions relating to the rights of holders of the Class A shares, (in
each case, an “Amendment”), the Company will provide the Trustee with a letter
(an “Amendment Notification Letter”) in the form of Exhibit D providing
instructions for the distribution of funds to Public Stockholders who exercise
their conversion option in connection with such Amendment;

(i) Provide Credit Suisse Securities (USA) LLC with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same; and

(j) Expressly provide in any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the form of Exhibit A that
the Deferred Discount be paid directly to the account or accounts directed by
Credit Suisse Securities (USA) LLC.

3

--------------------------------------------------------------------------------

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
Section 1 hereof;

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) To anyone else for any action taken or omitted by it, or any action suffered
by it to be taken or omitted, in good faith and in the Trustee’s best judgment,
except for the Trustee’s gross negligence, fraud or willful misconduct. The
Trustee may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Trustee), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which the Trustee believes, in good faith and with reasonable
care, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

(i) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes on behalf of the Trust Account (it being expressly understood that the
Property shall not be used to pay any such taxes and that such taxes, if any,
shall be paid by the Company from funds not held in the Trust Account, except in
accordance with Section 1(j));

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

(k) Verify calculations, qualify or otherwise approve Company’s written requests
for distributions pursuant to Sections 1(i), (j), or (k) hereof.

4. Trust Account Waiver. The Trustee has no right of set off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account,

4

--------------------------------------------------------------------------------

 

whereupon this Agreement shall terminate; provided, however, that, in the event
that the Company does not locate a successor trustee within ninety days of
receipt of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

6. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), (j), (k), and (l) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) or more of the
then issued and outstanding Class A shares and shares Class B common stock, par
value $0.0001 per share, of the Company voting together as a single class;
provided that no such amendment will affect any Public Stockholder who has
properly elected to redeem his, her or its Class A shares in connection with a
stockholder vote to amend this Agreement that would affect the substance or
timing of the Company’s obligation to redeem 100% of its Class A shares if the
Company does not complete its initial Business Combination within the time frame
specified in the Company’s Charter or with respect to any other provisions
relating to the rights of holders of the Class A shares), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, facsimile transmission or by electronic
mail:

if to the Trustee, to:

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, New York 11219

Attn:        Compliance Department

E-mail:    SSilber@astfinancial.com

if to the Company, to:

NavSight Holdings, Inc.

12020 Sunrise Valley Drive, Suite 100

Reston, Virginia 20191

Attn:        Jack

E-mail:    jxpearlstein@yahoo.com

5

--------------------------------------------------------------------------------

 

in either case with a copy to:

Venable LLP

1270Avenue of the Americas

New York, New York 10020

Attn:        William N. Haddad, Esq.

E-mail:     wnhaddad@venable.com

and:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attn:        Niron Stabinsky

E-mail:    niron.stabinsky@credit-suisse.com

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attn:         Harald Halbhuber, Esq.

E-mail:     harald.halbhuber@shearman.com

(f) No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) This Agreement is the joint product of the Company and the Trustee and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative is a third party beneficiary of this Agreement.

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, as Trustee

By:

 

 /s/ Michael Legregin

 

 

Name: Michael Legregin

 

 

Title:   Senior Vice President

 

NAVSIGHT HOLDINGS, INC.

By:

 

 /s/ Jack Pearlstein

 

 

Name: Jack Pearlstein

 

 

Title: Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Fee Item

  

Time and method of payment

  

Amount

 

 

 

 

Initial acceptance fee

  

Initial closing of Offering by wire transfer

  

$

  

 

 

 

 

 

Annual fee

  

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

  

$

  

 

 

 

 

 

Transaction processing fee for disbursements to Company under Sections 1(i),
(j), and (k)

  

Billed to Company following disbursement made to Company under Section 1(i),
(j), and (k)

  

$

  

 

 

 

 

 

Paying Agent services as required pursuant to Section 1(i) and 1(k)

  

Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)

  

Prevailing rates

  

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

[                        ]

New York, New York [            ]

Attn: [                        ]

Re: Trust Account Termination Letter

Dear [                        ]

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
NavSight Holdings, Inc. (the “Company”) and American Stock Transfer & Trust
Company (the “Trustee”), dated as of September 9, 2020 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with [•]
(the “Target Business”) to complete a business combination with the Target
Business (the “Business Combination”) on or about [•]. The Company shall notify
you at least seventy-two (72) hours in advance of the actual date (or such
shorter time period as you may agree) of the completion of the Business
Combination (the “Completion Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds to the above-referenced account at Bank of America Corporation to the
effect that, on the Completion Date, all of funds held in the Trust Account will
be immediately available for transfer to the account or accounts that Credit
Suisse Securities (USA) LLC (the “Representative”) and the Company shall direct
on the Completion Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, neither the Company nor
the Representative will earn any interest or dividends.

On the Completion Date (i) counsel for the Company shall deliver to you written
notification that the Business Combination has been completed, (ii) the Company
shall deliver to you (a) a certificate by the General Counsel and Corporate
Secretary which verifies the vote of the Company’s stockholders in connection
with the Business Combination and (b) joint written instruction signed by the
Company and the Representative with respect to the transfer of the funds held in
the Trust Account, including payment of the Deferred Discount from the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, (x) to the Representative in an
amount equal to the Deferred Discount as directed by the Representative and
(y) the remainder in accordance with the terms of the Instruction Letter. In the
event that certain deposits held in the Trust Account may not be liquidated by
the Completion Date without penalty, you will notify the Company in writing of
the same and the Company shall direct you as to whether such funds should remain
in the Trust Account and be distributed after the Completion Date to the
Company. Upon the distribution of all the funds in the Trust Account pursuant to
the terms hereof, the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not completed on the Completion
Date described in the notice thereof and the Company has not notified you on or
before the original Completion Date of a new Completion Date, then upon receipt
by the Trustee of written instructions from the Company, the funds held in the
Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Completion Date as set forth in the
notice.

 

Very truly yours,

 

 

 

NAVSIGHT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Credit Suisse Securities (USA) LLC

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

[                        ]

New York, New York [            ]

Attn: [                        ]

Re: Trust Account Termination Letter

Dear [                        ]

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
NavSight Holdings, Inc. (the “Company”) and American Stock Transfer & Trust
Company (the “Trustee”), dated as of September 9, 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination within the time frame specified in the Company’s Charter, as
described in the Company’s prospectus relating to the Offering. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account, and to transfer the total
proceeds to the trust operating account at Bank of America Corporation to await
distribution to the Public Stockholders. The Company has selected [•] as the
effective date for the purpose of determining when the Public Stockholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the trust operating account. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the Charter. Upon the
distribution of all the funds in the trust account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

 

Very truly yours,

 

 

 

NAVSIGHT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc:    Credit Suisse Securities (USA) LLC

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

[Letterhead of Company]

[insert date]

American Stock Transfer & Trust Company

[                        ]

[                        ]

Attn: [                        ]

Re: Trust Account—Tax Payment Withdrawal Instruction

Dear [                        ]

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
NavSight Holdings, Inc. (the “Company”) and American Stock Transfer & Trust
Company, dated as of September 9, 2020 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $[•] of the interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

 

 

 

NAVSIGHT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Credit Suisse Securities (USA) LLC

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

[                        ]

[                        ]

Attn: [                        ]

Re: Trust Account—Extension Notification/Redemption Withdrawal Instruction
Letter

Dear [                        ]

Reference is made to the Investment Management Trust Agreement between NavSight
Holdings, Inc. (the “Company”) and American Stock Transfer & Trust Company,
dated as of September 9, 2020 (the “Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby request that you deliver to the redeeming Public
Stockholders on behalf of the Company $[•] of the principal and interest income
earned on the Property as of the date hereof. As such, you are hereby directed
and authorized to transfer (via wire transfer) such funds promptly upon your
receipt of this letter to the redeeming Public Stockholders in accordance with
your customary procedures.

 

Very truly yours,

 

 

 

NAVSIGHT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Credit Suisse Securities (USA) LLC

 